Appeal by defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), rendered October 6,1983, convicting him of robbery in the first degree, criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court properly denied defendant’s motion to dismiss at the conclusion of the People’s case, since the proof adduced at trial was not only legally sufficient to establish every element of the *762crimes charged but was, in fact, overwhelming. We find nothing incredible as a matter of law about the identification testimony of the complainant. The accuracy of an eyewitness identification is a question of fact to be resolved by the jury (People v Dukes, 97 AD2d 445).
Further, under the circumstances, defendant’s sentence was neither unduly harsh nor excessive. Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.